549 F.2d 79
Dutta SESHACHALAM, Appellant,v.CREIGHTON UNIVERSITY SCHOOL OF MEDICINE, Appellee.
No. 76-1949.
United States Court of Appeals,Eighth Circuit.
Feb. 10, 1977.Rehearing and Rehearing En Banc Denied Feb. 25, 1977.

Before HEANEY, STEPHENSON and HENLEY, Circuit Judges.

ORDER

1
In our opinion filed December 13, 1976, we remanded this case to the district court to give appellant the opportunity to request that the district court accept nunc pro tunc the notice of appeal filed on October 1, 1976, on grounds of excusable neglect.  We further indicated: "Until such determination, action on the motion to dismiss will be deferred."


2
We have now received the district court's determination that it "cannot conclude that the plaintiff's failure to file a timely notice of appeal constituted excusable neglect."  We have received what has been designated "Notice of Appeal" from the foregoing district court's order.  Nevertheless, it is our view that under the circumstances this appeal in its entirety must be dismissed without further review.  Stirling v. Chemical Bank, 511 F.2d 1030, 1032-33 (2d Cir. 1975); Evans v. Jones, 366 F.2d 772 (4th Cir. 1966).


3
Dismissed.